THE   A




                       December 22,   1949

     Hon. James C. Martin         Opinion Ro. V-980
     County Attorney
     Auecea County                Rer The legality of the court's
     Corpus Christl, Texas            taking possessionof the
                                      out-of-stateoperator's,
                                      chauffeur's,or commercial
                                      operator's license held by
                                      a nonresident,upon the
                                      holder's conviction in
                                      Texas of an offense calling
                                      for automatic suspension
                                      of such license.
     Dear Sir:
              You have requested the opinion of this office on the
     question of whether a Texas Court that has convicted a non-
     resident of Texas of an offense calling for automatic suspen-
     sion of the operator's license, chauffeur's license, or comer-
     clal operator's license of the licensee so convicted, can take
     possession of such nonresident'sout-of-statelicense or
     licenses for forwarding to the Department of Public Safety.
              It is well settled that the State under its pollce-
                                                          nollce-
     power has the right to regulate the operation of motor ve-
     hicles on its highways, and that this power extends to non-
     residents as well as residents. Hendri;kUv.Maryland, 235
U.S. 610 (lgs)* Kane v. New Jersey, 24     3 159 (1916);HB
     V. 'Pawloski,274 U.S. 352 (1927);Anno. @'A:L.R. 1392.

              It has also been held that the right evidencedby an
     operational license is not a property right but is a condltlon-
     al privilege. Denartment of Public Safety v. Robertson, 203
S.W.2d 950 (Tex. Civ. App. 1947); Taylor v. State, 209 S.W.2d
191 (Tex. Grim. 1948); State v. McDaniels, 219 IF.C.763, 14 S.E.
26 793 (1941).Sleeper v. Woodmansee, 11 Cal. Ap    2d 255, 54 P.
2nd 519 (19363;Commonwealthv. Cronln 336 Pa. igq, 9 A.2d
408 (1939);5 Am. Jur. 593, Automobiles,Sec. 157; Anno. 125
A.L.R. 1461.
,-
Ean.Jenm8       C.krtln,   pege2,V+&@



          To the extent that wa are here couaerned, the
Iegislatare of Teurs has rogxxlatul the operation of motor
wehlelea on the hlghwaye of this St+,    both by rea~euts
~~~~w~~~~~~~~~~~.~~tlo~llo(uldiBt;


           That lrtatpk provides that all persons who operate
a mtor, weMale on the highways   of this State shall have an
appropriate opert%tLaml llaenrre therefor, with certain enum-
eretefI exaeptlons. Amcmg thaae exceptions we find:

          “4.  Any nmresldent who Is at least eighteen
     (18) ywarcof age am& whn kusaiahia immediate pos-
     M88iOU 8 valid 0=8tor'8      llaerme, chmffeurls
     lleem4e, aasmre l8lopem8tm~8     llaen8e, or sirilar
     license imued ta hlmbyhls      home State (8s well
     88 nCIW~8i&Rt8    wha8e h0m State do68 not reqtd..IW
     the lloenslug of operators) eh8ll not be required
     to SeQiire 8IWh ~~~wadeEthi8        Act, pm3vided
     the State or Country of fria re83dence 1Wewlae re-
     aogulser suah liaemsea 3.errwd by the State of Tex8s
     and exempt8 the holdOP8 thereof from securing such
     licenses from sxxah foreign St&e or Country. The
     purpose of this Seation is to extend full reclproal-
     ty to aitlzens of other St8tos snd foreign Countries
     l8hlcherteud l3.kep%Ttwil~     to aal.smw of the
     St8te ofTems.
            n
                . . .

            35; Any llOltlW8id~tit
                                 who l8 8t least eighteen
     (18) yaare of etga, wbso   hom State does not re-
     qul.re the llaemrlng of operators, my operate 8
     motor vehicle e8 an 0      tar only, far 8 period of
     not OIore thin nlmetg r 90) &8y8 in say a81e     yesr,
     ii.the motor vehlale 80 operated i8 duly regiatereIi
     3.~ the home State of suak nonre8ident."

          Thu8 noarealdents are permitted to exercise the priv-
ilege of operating on the highways of this State subject ini-
tially to the foregoing conditions. But other conditions are
also exscted of them. We further find In Section 29 of tbst
et&&e   the following prowtiion:
-
    Eon. Jslpes C. Hartin, PBBe     3, v-980

                   " (8).  The privilege of driving 8 motor
             Vehtile    On t+  -8yCI    Of this %X&3 given
             to 8 nonresident hereuuder 8haIl be subject
             to 8USpeMiOn or revooatlon by the hepertment
             In like manner and for like cause 88 an oper-
             8tOr'8, cOIImIerCialOpW8tOr's, or ahSUffeUr'8
             license 18sUed hereunder may be suspended or
             rewaked.”

              It will be 8een, then, thet the Legislature has ex-
    tended to nonresidents this operational privilege If such
    QOiiEMident (1) has in hi8 iBledi8tO  ptHl8e88iOU 8U 8ppl'O&U'i8te
    Oat-Of-8.tate llaenre, end (2) lf realproalty Is prwent    between
    tdm.t state and this state 88 to reaognltlon of eeah State'8
    lleen8ee.iiaa 8I80 (3) if suahom      %&tedoea    not reqnlre  en
    operational license, then the privilege is extended only for
    nlaety days' operation in this State, absent the securing of
    8'Ilazes llaen8e.

                 'EhiS aonditloneI urlwlleue granted by the Ieglslature
    t0   8 nonresident Is evldetmed by the p3W88ion       of 8 valid out-
    Of-state IiCeuSe eccordlng to the fOm3gOlIIg Speaifia prO~i8iOn
    Of OUl' 8t8tUte. It is quite true that suah license may also
    evldenae 8 privilege to operate eI8ewhere then In Texas. hut
    so long e8 the out-of-Et&e       licensee 18 In Texas oper8tlhg on
    TexaaBlgh~8ys,hia        prlwllege to thus operate, 88 evidenced
    by pOllSes8iOn Of 8 w&la OX&-Of-State      IicOItse, l.8 8&%jeat to
    regulat~ou     by %%x~ s~tatutes~.
              we thluk that the hgi818tQm      has CIeSrIy provided
                                 extended to nourealdents by Sea. 3
                                    has besnqueIifledbythe     provl-
                                         to the extent of ncrklng 88s~
    8ubject to all of the conditions 8ppIicabIe to residents.       Res-
    ident's operatlonel privileges ere subject to autoraatic suapeu-
    alon upon the conviction of such licensee of an offense enum*~
    era.hLund8.r Sea, 24 of the statute. This offiae has heretofore
    held in Opinlous V-91 end V-479 that the license Is suspended
    eutomc&lceIly by 8 coxwlatlon of the licensee of one of suah
    enuiwrated offenses. And 8ee Taylor v. State, 209 S.W. 26 191
    (ax. aria. 1948). The custody of the license Is 8 dlst?ngulsh-          '
    8bIe cOMider8tlOu   from its suspended Char8Cter. That belug
    true, we 888 no reason why the custody of 8u Out-Of-state license
    ~g~0tbe8s8umsd      in t&a 8888   waythet   theTex88  license of 8
    resident ls e88umed ueder Sea. 25 of the statute. This is true
    beaeu8e suah Ifoen8e. be It Texas or out-of-state, merely evi-
    dences the privilege of operating on Texas hlghwsgs, which
P   privilege I8 subject to reasonable m3gUIetiOtL
Han. Jaw8 C.lbrtl.n,page 4,V-980




         @enerally the power to rewoke any type of' liaense18
vested only la the authority which granted It. 53 C.J.S.,Sec.
44. uaue 652. But the Texm ~Court which convicts a nonresident
Of-8: GffeiMe calling fOr 8UtO?IIBtiC8USpsnSiOQ does not revoke
the out-of-stclte llaense by 888umlng custody of It; It only
assums austody of the evidence of the conditional privilege
granted such nonresident to operate 8 motor vehicle on Texas
highrsyS      l



         This opinion doe8 not concern the proaedure to be
followed by the custodlm of the nonresldent~s out-of-state
llten8e ln holding or diSpO8ipg of such out-of-state license
after assumlag enstody, gs 8uah que8tlon ha8 not been asked.



                The privilege of 8 nonresident to operate
           In thl8 Stak a8 evidenced by the out-of-state
           operator's llceure, ohauffeurtcr lloense or aom-
           merCla1 operator18 liaen8e poareslaed bj such
           nanre8ldent is suta@@ieallysu8pendedbythe
           eomicttiFLOf  8U5haO~eSident    $B thlS state of-~
           an offensefor aMe& 8utopPtla rurpenslon Is pro=
           rided ander SW. 24 of Art. 66m,     V.G.S.   Insofar
           as this privilege is evldenoed by the  out-of-state
           license held by anah nonresident, such out-of-state
           liceme my be t&en up by the oonvlotlng court.

                                Your8   very truly

                            A$'TOBBEYG~OFTgxAS




 DJC/rt